Foote, C.
Action to declare a trust under the provisions of a deed made by Grogan Graves to Miriam Graves, his wife. The trust deed was of property on which a homestead had been declared by Miriam, the wife'of Grogan Graves, before the trust deed was executed and delivered. The declaration of homestead was offered in evidence with a view to defeat this trust deed. It was excluded by the court.
This declaration of homestead has been before this court in the case of Steiner v. Graves et al., No. 5276. And, as we understand, it has been declared valid. (See Ham v. Santa Rosa Bank, 62 Cal. 125.) Therefore, it could only be abandoned by “ a declaration or a grant *134thereof executed and acknowledged ” by Grogan Graves and Miriam Graves, his wife. (Sec. 1243, Civ. Code.) The trust deed was executed and acknowledged by Grogan Graves alone, hence as against a valid declaration of homestead it was void. The court below, in refusing to admit in evidence this declaration of homestead, committed error, and its judgment should be reversed.
Searls, C., and Belcher, C. C., concurred.
The Court. — For the reasons given in the foregoing opinion, the judgment is reversed and cause remanded.